department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for reid m huey district_counsel north central cc msr nce stp from deborah a butler assistant chief_counsel field service cc dom fs subject sec_265 - hedging expenses and loan commitment_fees this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer subsidiary bank bank date date date date date date a b c d e f g h i j k l m n issue sec_1 whether service fees should be treated as interest for purposes of sec_265 whether periodic and nonperiodic payments made pursuant to notional_principal_contracts should be treated as interest for purposes of sec_265 whether a commitment fee paid to obtain a line of credit should be treated as interest for purposes of sec_265 conclusion sec_1 no fees paid in exchange for services are not paid as a charge for the use or forbearance of money and thus do not constitute interest for purposes of sec_265 no the periodic and nonperiodic payments at issue here do not qualify as interest for purposes of sec_265 because these payments were not made as compensation_for the use or forbearance of money given the facts that we received we have assumed for purposes of this field_service_advice that none of the payments constitute a significant nonperiodic_payment ‘ within the meaning of sec_1_446-3 accordingly we have not addressed the issue of whether some portion of the nonperiodic payments could be treated as a loan id no a standby loan commitment fee is an expenditure that results in the acquisition of a property right namely the right to the use of money as a result a commitment fee is similar to a premium paid to purchase an option contract because the commitment fee here is not paid as compensation_for the use or forbearance of money it is not treated as interest for purposes of sec_265 facts taxpayer is the common parent_corporation of an affiliated_group_of_corporations that files a consolidated_return during the years in issue which are the fiscal years ending on date through date subsidiary which is wholly owned by taxpayer entered into several notional_principal_contracts with bank subsidiary also entered into loan commitment agreements with bank subsidiary also incurred fees for services rendered specifically on date subsidiary and bank entered into an interest_rate_swap and a collar agreement on date the parties entered into a rate cap agreement under the terms of the interest_rate_swap agreement subsidiary agreed to pay bank a fixed rate of a percent and receive b-month libor on a notional_principal_amount of dollar_figurec for a term of d years these payments which were to be made n were the only payments specified in the swap agreement during the years in issue it appears that subsidiary made net periodic_payments to bank on date subsidiary and bank also entered into a d year collar agreement on a notional_principal_amount of dollar_figuree under the terms of this agreement bank paid subsidiary the excess of b-month libor over f percent and subsidiary paid bank the excess of g percent over b-month libor subsidiary paid bank dollar_figureh for the collar which subsidiary amortized on a straight-line method over the term of the collar during the years in issue it appears that subsidiary made periodic_payments to bank on date subsidiary and bank entered into a d year cap agreement on a notional_principal_amount of dollar_figurei under the terms of the cap bank was obligated to pay subsidiary the excess of libor over j percent subsidiary paid bank dollar_figurek for the cap which subsidiary amortized on a straight-line basis over the term of the cap it does not appear that subsidiary received any payments pursuant to the cap during the years in issue on date subsidiary entered into a credit agreement with bank pursuant to the agreement subsidiary paid bank a commitment fee in an amount equal to l percent of the daily average unused amounts of bank 2’s revolving credit commitment and term_loan commitment during the years in issue taxpayer’s deductions for commitment_fees totaled dollar_figurem in addition during the years in issue subsidiary deducted fees it incurred in exchange for services rendered the nature of the services was not described in the request for field_service_advice the examining agent disallowed these deductions asserting that taxpayer claimed the deductions for interest_paid on indebtedness incurred or continued to purchase or carry tax-exempt securities which is proscribed by sec_265 taxpayer contends that these amounts do not qualify as interest and thus should not be disallowed pursuant to sec_265 law and analysis whether the examining agent’s adjustments discussed above can be sustained depends on whether the amounts in issue constitute interest the supreme court has defined interest to mean compensation_for the use or forbearance of money see 308_us_488 for the reasons discussed more fully below we conclude that no portion of the amount in issue constitutes interest accordingly the deductions claimed by taxpayer should not be disallowed under sec_265 service fees taxpayer relies on 75_tc_424 for the proposition that service fees paid in connection with tax-exempt_interest loans are not interest for purposes of sec_265 therefore taxpayer argues the fees are deductible sec_265 disallows any deductions for interest on indebtedness incurred or continued to purchase or carry obligations the interest of which is wholly exempt from the taxes imposed by title_26 we conclude that congress intended generally that the term_interest under sec_265 should be given its usual meaning ie the charge for the use or forbearance of money not service fees that do not represent such a charge there are three reasons for our conclusion first neither the predecessors of sec_265 nor their legislative histories indicate that congress intended the term_interest to have any meaning other than its original meaning see sec_1201 of the revenue act of and s rep no 65th cong 1st sess section a of the revenue act of and s rep no 65th cong 3d sess second when congress wanted the term_interest under sec_265 to apply to certain expenses that might not be interest under the usual meaning of that term it has done so explicitly thus sec_265 provides that any amount_paid or incurred by certain persons in connection with certain short_sales is treated as interest under sec_265 in explaining this provision h_r rep no part ii 98th cong 2d sess states present law also disallows a deduction for interest relating to tax- exempt_interest but does not specifically extend the disallowance to costs to purchase or carry property used in a short_sale the provisions disallowing interest relating to tax-exempt_interest are extended to costs incurred to carry property used in a short-sale which are not required to be capitalized as described above see also h_r conf_rep no 98th cong 2d sess volume and staff of the joint_committee of taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 jt comm print third under sec_265 congress specifically intended not to disallow deductions for non-interest expenses other than sec_212 expenses related to such obligations this is explained in s rep no 73rd cong 2nd sess part c b the house bill disallows amounts otherwise allowable as deductions which are allocable to one or more classes of tax-exempt_income even though the income fails to materialize or is received in an amount less than the expenditures made or incurred for instance under the present law salaries received by state employees income from leases of state school lands and the interest on state and some classes of federal securities are exempt from the income_tax it is contended that under the existing law all expenses_incurred in the production of such income are allowable as deductions the house bill specifically disallows expenses of this character while your committee is in general accord with the house provision it is not believed that this disallowance should be made to apply to expenditures incurred in earning tax-exempt_interest to do so might seriously interfere with the sale of federal and state securities which would be unfortunate during the present emergency accordingly your committee recommends that the disallowance be applied to all classes of tax-exempt_income except interest emphasis added given the above we conclude that amounts paid in exchange for services do not constitute interest on indebtedness accordingly sec_265 would not apply to disallow a deduction for service fees we note however that some so- called service fees are actually disguised interest 684_f2d_874 whether an amount represents a deductible fee or nondeductible interest depends on the facts of a particular case in the instant case given the limited facts that we received we conclude that district_counsel is in a better posture to make this determination notional_principal_contract payments reg sec_1_446-3 defines a notional_principal_contract as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts a notional_principal_contract includes interest rate swaps and interest rate caps and floors id a collar is not itself a notional_principal_contract but a taxpayer may treat certain caps and floors that comprise a collar as a single notional_principal_contract under reg sec_1_446-3 reg sec_1_446-3 periodic_payments are payments made or received pursuant to a notional_principal_contract and are payable at some fixed periodic interval of one year or less during the entire term of the contract that are based on a specified_index and that are based on either a single notional_principal_amount or a notional_principal_amount that varies over the term of the contract in the same proportion as the notional_principal_amount that measures the other party’s payments reg sec_1 e a periodic_payment is not treated as interest although a periodic_payment made pursuant to an interest_rate_swap is made as a direct result of an increase or decrease in interest rates this type of payment is not an interest_expense because it is not compensation_for the use or forbearance of money 308_us_488 this is because under a typical on-market interest_rate_swap there is no loan of money the principal or notional amount upon which the payments are calculated is not normally exchanged between the parties similarly a nonperiodic_payment is not treated as interest a nonperiodic_payment is defined as any payment made or received with respect to a notional_principal_contract that is not a periodic_payment or a termination_payments reg sec_1 f a nonperiodic_payment includes the premium for a cap or floor agreement the payment for an off-market swap and the payment for part or all of one leg of a swap id the nonperiodic payments at issue here do not constitute interest_expense because the payments do not serve as compensation_for the use or forbearance of money here the upfront amounts were paid to purchase a cap and a collar accordingly these amounts are similar to premiums_paid to purchase options commitment_fees a loan commitment fee which is described as a non-refundable fee charged solely for the availability of money on an as needed basis does not constitute interest in revrul_81_160 1981_1_cb_312 the service ruled that a loan commitment fee is an expenditure that results in the acquisition of a property right that is the right to the use of money such a loan commitment fee is similar to the cost of an option which becomes part of the cost of the property acquired upon exercise of the option indeed in revrul_70_540 1970_2_cb_101 situation the service ruled that a fee paid in consideration for a lender’s agreement to make a loan at a specified date and at a specified rate of interest is not interest specifically revrul_70_540 provided that the commitment fee is a charge for agreeing to make funds available to the borrower rather than for the use or forbearance of money and therefore is not interest based on the limited facts that we received we have assumed for purposes of this field_service_advice that the loan commitment arrangement at issue here is similar to the arrangements discussed in the preceding paragraph given this assumption we conclude that the commitment fee at issue here was not an amount_paid as compensation_for the use or forbearance of money and thus cannot be construed as interest case development hazards and other considerations please call if you have any further questions by joel e helke branch chief cc dom fi p fs cc declared obsolete on another issue by revproc_94_29 1994_1_cb_616
